 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CONDALEE MORRIS,                                   No. 2: 18-cv-2850 MCE KJN P
12                          Plaintiff,
13          v.                                          ORDER
14   G. MODHADDAM, et al.,
15                          Defendants.
16

17         Good cause appearing, IT IS HEREBY ORDERED that:

18         1.    Defendant Modhaddam’s motion to modify the scheduling order (ECF No. 86) is

19               granted;

20         2. Discovery shall remain open until May 28, 2021, for the sole purpose of completing

21               the deposition of plaintiff. The dispositive motion deadline is extended to June 11,

22               2021. All other dates set forth in the October 26, 2020 Discovery and Scheduling

23               Order remain in effect.

24   Dated: May 3, 2021

25

26
27
     Mo2850.eot
28
                                                       1
